Patricia Ann Blackmon, Judge,
dissenting.
{¶ 44} I respectfully dissent from the majority opinion’s holding that there exists a right to subpoena the officer who issued the traffic ticket under the city of Cleveland’s automatic traffic-enforcement camera program.
{¶ 45} The United States Supreme Court has historically held that no right to confront witnesses exists in a civil case. Richardson v. Perales (1971), 402 U.S. 389, 402, 91 S.Ct. 1420, 28 L.Ed.2d 842. Instead, a weighing process is used to determine whether the procedures prescribed are inadequate for due process. In Mathews v. Eldridge (1976), 424 U.S. 319, 335, 96 S.Ct. 893, 47 L.Ed.2d 18, the court stated that this determination requires a comparison of the costs and benefits of whatever procedure the plaintiff contends is required. Using this analysis, the Seventh Circuit Court of Appeals in Van Harken v. Chicago (C.A.7, 1997), 103 F.3d 1346, 1351-1352, held the following in determining whether a person who received a parking ticket (which is a civil violation in Chicago) has a right to subpoena the officer who wrote the ticket:
The costs of procedural safeguards are fairly straightforward, which is not to say easy to quantify. For example, the cost of requiring the police officer who *223writes the ticket to appear in person at every hearing * * * that the plaintiffs in this case claim is required by the due process clause — depends on the number and length of hearings, the average * * * reduction in his productivity from the interruption of his normal workday that attendance at such hearings requires, and the expense to the City of hiring additional policemen. * * * If the ticketing officer were required to attend, the number of hearings requested would undoubtedly be higher, because respondents would think it is likely that the officer wouldn’t show up — a frequent occurrence at hearings on moving violations. * * * Acquittals of violators due solely to the ticketing officer’s failure to appear would undermine the deterrent efficacy of the parking laws and deprive the City of revenues to which it was entitled as a matter of substantive justice.
The benefits of a procedural safeguard are even trickier to estimate than the costs. The benefits depend on the harm that the safeguard will avert in cases in which it prevents an erroneous result and the likelihood that it will prevent an erroneous result. We know the harm here to the innocent car owner found “guilty” and forced to pay a fine: it is the fine, and it can be anywhere from $10 to $100, for an average of $55. We must ask how likely it is that error would be averted if the ticketing officer were present at the hearing and therefore subject to cross-examination. * * * [T]he benefits of requiring the police officer to appear at every hearing are unlikely to exceed the costs.
{¶ 46} The Northern District of Illinois also considered in Idris v. Chicago (Jan. 16, 2008), N.D.Ill. No. 06 C 6085, 2008 WL 182248, the need to have an officer present for the hearing regarding speeding tickets that were from cameras. With the same legal analysis used in Van Harken, Idris held that the cost outweighed the benefit.
{¶ 47} Likewise, in this case, the cost of requiring officers to appear at the hearing outweighs the benefit. That is, there is a low risk of error. Also, it is questionable what the officer could add to the photographic evidence. He would basically read the information garnered from the camera because he was not actually at the scene when the alleged speeding occurred or when the photograph was taken and developed.
{¶ 48} This approach is one way to burden out of existence a program that has otherwise been held constitutional. Additionally, although R.C. 2506.03 allows the introduction of additional evidence in the court of common pleas reviewing an administrative appeal, it does not mandate additional evidence. Finally, in all due respect to the majority opinion, it has cited no case law that mandates the right to subpoena witnesses in a statutorily prescribed civil action. I would affirm the trial court’s decision.